Exhibit 10.1

 

April 24, 2008

 

Dr. Michael Pellini

32371 Caribbean Drive

Dana Point, CA 92629

 

Dear Mike:

 

Clarient Inc. (the “Company”) is pleased to enter into this letter agreement
(the “Letter Agreement”) with you (the “Executive”) which will address the terms
of Executive’s employment with the Company.  The Company considers it essential
to the best interests of its stockholders to attract and foster the continuous
employment of key management personnel of the Company and the arrangements
described in this Letter Agreement are intended to address that goal.

 

1.                                       Duties.  Commencing on April 24, 2008
or a date mutually agreed upon by the Company and Executive (the “Commencement
Date”). Executive will serve as President and Chief Operating Officer of the
Company and will report directly to the Chief Executive Officer of the Company.
In addition, a recommendation will be made to the Corporate Governance Committee
of the Company’s Board of Directors for Executive to be nominated at the
Company’s 2008 annual meeting to continue to serve on the Board of Directors of
the Company (albeit not as a designee of Safeguard Scientifics).

 

2.                                       Term.   Notwithstanding anything to the
contrary, Executive’s employment relationship with the Company is employment “at
will”.  As a result, Executive’s employment may be terminated by the Company or
by Executive at any time (subject to the notice provision below), in each case
without any liability or obligation, except as set forth in this Letter
Agreement.  If Executive terminates his employment, he shall give the Company
written notice of such termination not less than thirty (30) days prior to the
effective date of such termination.  In light of the severance benefits provided
for in Section 6, the Company will have no obligation to give Executive prior
notice of any such termination by the Company (whether or not such termination
is without cause).  If Executive’s employment relationship with the Company is
terminated for any reason, Executive agrees to resign from the Board of
Directors at the Company’s request.

 

3.                                       Compensation.

 

(a)                                  Base Salary.  During the term of
Executive’s employment, Executive will receive a base salary of $283,250 per
annum, payable in biweekly increments, subject to annual salary and performance
review and potential salary increase (but not reductions) at the sole discretion
of the Company.

 

(b)                                 Bonus.  Executive will be eligible for a
performance-based bonus as a participant in the Company’s Management Incentive
Plan (“MIP”) (target incentives as determined by the Compensation Committee of
the Company’s Board of Directors) with an annual target payment of 60% of base
salary, pro-rated for the number of months of services in any given year,
provided, however, that to the extent that a bonus becomes payable under the MIP
with respect to calendar year 2008, such bonus shall be payable as if Executive
commenced employment under this Agreement on January 1, 2008.  Potential exists
to receive as much as twice this figure based on achievement of Company and
personal objectives.  Any bonus that becomes payable under this subsection
(b) shall be paid in accordance with the Company’s

 

--------------------------------------------------------------------------------


 

past practices under the MIP, but in no event after the later of (i) the 15th
day of the third month following Executive’s first taxable year in which such
bonus is no longer subject to a substantial risk of forfeiture, and (ii) the
15th day of the third month following the first taxable year of the Company in
which such bonus is no longer subject to a substantial risk of forfeiture, as
determined in accordance with Section 409A of the Internal Revenue Code of 1986,
as amended (the “Code”) and any Treasury Regulations and other guidance issued
thereunder.

 

4.                                       Option Grant.  The Compensation
Committee of the Company’s Board of Directors has approved a recommendation, to
be presented to and formally approved by the Company’s Board of Directors or
Compensation Committee following the date of this Agreement, that on or as soon
as practicable after the Commencement Date, Executive should be granted a stock
option for 400,000 shares of Common Stock of the Company.  Subject to
Executive’s continued employment with the Company through each such date, the
option shall vest as to 25% of the shares on the first anniversary of the date
of grant and the remaining 75% of the shares in equal monthly installments on
each monthly anniversary of the date of grant thereafter, such that all shares
subject to the option shall be vested (subject to continued employment) as of
the fourth anniversary of the date of grant, except as otherwise provided in
Section 6(b) below; provided that if a Change of Control occurs during the term
of employment, then the option shall vest as to all shares that remain unvested
immediately prior to the consummation of such Change of Control. The option will
be granted under the Company’s 2007 Incentive Award Plan (the “Option Plan”) and
be subject to the same terms and conditions as are set forth in the standard
form stock option agreement currently in use under the Option Plan (including
such terms and conditions as are incorporated therein from the Option Plan
itself), except to the extent provided otherwise in this Agreement.  The option
will be subject to the approval of the Board of Directors or Compensation
Committee, will have an exercise price per share equal to the last sale price of
the Company’s Common Stock on the date the option is approved by the Board of
Directors or Compensation Committee and will expire on the tenth anniversary of
the date of grant (subject to earlier termination in accordance with the terms
of the Option Plan and standard form of stock option agreement thereunder). 
Additional equity grants may be awarded by action of the Company’s Board of
Directors or a duly authorized committee of the Board and, if made, will be made
in a manner commensurate with senior executives, the terms and conditions of
which shall be as determined under the Company’s Option Plan and by the
Company’s Board of Directors.

 

5.                                       Fringe Benefits.

 

(a)          Executive will be paid a car allowance at the rate of $600 per
month.

 

(b)         Executive is eligible for group life and accidental death and
dismemberment insurance in an amount equal to one times the Executive’s annual
base salary not to exceed $600,000 (assuming that Executive meets normal
insurability requirements).  If insurability requirements cannot be met, the
maximum amount of group life insurance benefit is $225,000.  Executive will be
offered the opportunity to purchase voluntary life insurance for himself and his
spouse and children, if applicable; and otherwise be eligible to participate in
all other benefits programs offered generally by the Company to its other
executives, including medical, dental, and vision insurance, short and long term
disability insurance, 401(k) Plan, flexible spending account (Section 125) plan
and employee assistance program.

 

2

--------------------------------------------------------------------------------


 

(c)          Executive will also be entitled twenty-five (25) days of vacation
per annum which will accrue at the rate of 7.70 hours per pay period. Executive
may not accrue more than forty (40) hours above his eligible vacation allowance
per year.  All vacation accrued will carry over year to year; however, the point
at which the total number of vacation hours accrued exceeds the maximum
allowable, no additional accruals will be earned until the amount is reduced
below the maximum.

 

(d)         Executive shall be covered by the Company’s directors and officers
liability insurance policies and indemnification policies on the same terms and
conditions as apply to the Company’s other senior executives.  This provision
shall survive termination of this Agreement and shall not be covered by the
release contemplated by Section 6(d).

 

(e)          Executive shall receive a monthly housing allowance of $8,000 plus
other duplicate expenses (not to exceed a total annual expense, pro rated for
partial years, of $100,000) through August 31, 2009; provided that such
allowance shall be “grossed up” as necessary such that, after payment of all
taxes on such allowance (and any taxes payable on any such gross-up payments),
Executive still receives a total allowance of $8,000 per month (plus the full
value of other duplicate expenses within the limits of this Section 5(e));
further provided that (i) if Executive’s employment is terminated by the Company
without cause (as defined below) prior to April 1, 2009, then the Company shall
continue to pay the allowance contemplated by this Section 5(e) until July 1,
2009 or (ii) if Executive’s employment is terminated by the Company without
cause after April 1, 2009 but before August 31, 2009, then the Company shall
continue to pay the allowance contemplated by this Section 5(e) until the
earlier of (A) three (3) months from the date of termination and (B) August 31,
2009, in each case to the extent of Executive’s actual housing expenses in
California that Executive is not able to mitigate (e.g. if Executive is unable
to terminate Executive’s home lease and continues to owe lease payments to the
landlord thereunder).  If Executive remains employed by the Company after
August 31, 2009, then the Company and Executive shall negotiate in good faith
with respect to a continuation of an appropriate housing allowance or relocation
package.

 

(f)            Payment of the monthly allowances described above in (a) and
(e) of this Section 5 shall be paid on a monthly basis.  Without limiting the
Company’s obligation pursuant to the preceding sentence, in no event shall the
monthly allowances described above in (a) and (e) be made later than December 31
of the year following the year in which the expense was incurred.  The allowance
paid to Executive in one year shall not affect the allowance paid to Executive
in any subsequent year and shall not be subject to liquidation in favor of any
other benefit.

 

6.                                       Severance Payments.   Subject to the
provisions of subsection (d) and Section 11 below and the other terms and
conditions of this Letter Agreement, in the event Executive has incurred a
Separation from Service (within the meaning of Section 409A(a)(2)(A)(i) of the
Code, and Treasury Regulation Section 1.409A-1(h)) (“Separation from Service”)
by reason of a termination of Executive’s employment: (i) by the Company without
“cause”, (ii) by Executive for “good reason” within twelve months after a Change
of Control, or (iii) by Executive as a result of Executive’s death or disability
(any of the foregoing being a “Severance Termination”), the Company will provide
Executive the benefits described in this Section 6, which shall be the only
severance benefits or other payments with respect to Executive’s employment with
the Company to which Executive shall be entitled.  Without limiting the
generality of the foregoing, these benefits are in lieu of all salary and
bonuses (except for salary and bonuses for periods ending on the date of
termination as

 

3

--------------------------------------------------------------------------------


 

provided in Section 8 below), accrued vacation and other rights Executive may
have against the Company or its affiliates.

 

(a)                                  If a Severance Termination occurs,
Executive will receive payment of an amount equal to twelve (12) months of his
base salary in effect at the time of the Severance Termination.

 

(b)                                 Upon a Severance Termination, Executive will
be able to exercise any options which have become vested and exercisable on or
before the termination date and until the earlier of (i) the first anniversary
of the date of termination or (ii) the expiration date of the option.  In
addition, in the event that Executive remains employed by the Company through
April 24, 2009 or experiences a Severance Termination prior to such date and, in
either case, within one year following the date of termination of Executive’s
employment, either (A) a Change of Control occurs, or (B) (1) the Company enters
into a definitive agreement pursuant to which, if consummated, a Change of
Control would occur, and (2) no later than eighteen months following the date of
termination a Change of Control occurs, then, in any such case, any options, to
the extent not vested as of the date of such termination, shall become fully
vested and exercisable immediately prior to the occurrence of any such Change of
Control (unless any such termination of employment was a termination for
“cause”, in which case the acceleration of vesting contemplated by this sentence
shall not apply).

 

(c)                                  Upon a Severance Termination, Executive
will receive continued coverage under the Company’s medical and health plans in
accordance with COBRA rules and regulations following the termination date
(including any period as may be required by law), provided that coverage will
end if Executive obtains comparable coverage from a subsequent employer or
otherwise ceases to be eligible for COBRA benefits.  If Executive chooses such
continuation health insurance coverage, Executive will only pay the amount paid
by Executive during his employment and the Company will subsidize the remaining
costs which are normally the responsibility of the former employee for twelve
months or until Executive obtains insurance through another employer, whichever
occurs sooner. Thereafter, Executive shall be solely responsible for paying the
premiums for COBRA continuation coverage. If Executive ceases to be eligible for
COBRA because the Company does not pay the premiums for its existing or group
insurance policy or the Company ceases to have a group healthcare plan, the
Company will pay Executive, for any portion of the period referred to above
during which Executive’s COBRA eligibility ceases for such reasons, the amount
of the premium it would have had to pay for Executive’s coverage under the then
existing, or if none, the most recently existing, healthcare insurance policy. 
Executive should consult with the Company’s Manager of Human Resources
concerning the process for assuming ownership of and continued premium payments
for any life insurance policy.  Executive will be reimbursed in accordance with
Company policies promptly for all of Executive’s reasonable and necessary
business expenses incurred on behalf of the Company prior to Executive’s
termination date.  Without limiting the Company’s obligation under the preceding
sentence, the reimbursement of any expense under this subsection (c) shall be
made no later than December 31 of the year following the year in which the
expense was incurred.  The amount of expenses reimbursed in one year shall not
affect the amount eligible for reimbursement in any subsequent year.

 

(d)                                 All compensation and benefits described
above in (a) through (c) of this Section 6 will be contingent upon
(i) Executive’s execution of a release of all claims against the Company
substantially in the form of Exhibit A and expiration of the seven-day
revocation period referred to in the release, and  (ii) Executive’s not engaging
in any Solicitation (as defined in Section 7 of this Letter Agreement) during
the period of his employment by the Company or the one-year period following
Executive’s termination date.

 

4

--------------------------------------------------------------------------------


 

(e)                                  Subject to Section 11 below, the Company
will pay Executive the amount described in (a) above in equal bi-weekly
installments for a period of twelve (12) months with the first payment being
payable on the date when the seven-day revocation period referred to below with
respect to the release expires.  The Company will prepare the final release
(which will be substantially in the form attached as Exhibit A to this Letter
Agreement) and deliver it to Executive within five business days of Executive’s
termination of employment.  Executive will have twenty-one (21) days in which to
consider the release although Executive may execute it sooner.  Please note that
the release has a revocation period of seven days.

 

 (f)                                 In this Letter Agreement, the term “cause”
means (a) Executive’s failure to adhere to any lawful written policy of the
Company (unless Executive’s failure to adhere is at the request of the Board) if
Executive has been given a reasonable opportunity to comply with such policy and
cure Executive’s failure to comply (which reasonable opportunity to cure must be
granted for a period of at least ten days and up to thirty days, if reasonable);
(b) Executive’s appropriation (or attempted appropriation) of a business
opportunity of the Company, including attempting to secure or securing any
personal profit in connection with any transaction entered into on behalf of the
Company; (c) Executive’s misappropriation (or attempted misappropriation) of any
of the Company’s funds or property (including without limitation trade secrets
and other intellectual property); or (d) Executive’s conviction of, or
Executive’s entering of a guilty plea or plea of no contest with respect to, a
felony or the equivalent thereof.  In this Letter Agreement, the term “good
reason” means (i) Executive’s assignment (without Executive’s consent) to a
position, title, responsibilities, or duties of a materially lesser status or
degree of responsibility than the position, responsibilities, or duties of Chief
Operating Officer of the Company or removal from his position as an executive
officer of the Company, (ii) the relocation of the Company’s offices at which
Executive is principally employed to a location which is more than thirty miles
from the location of the Company’s principal offices on the date of this Letter
Agreement, (iii) the reduction of Executive’s base salary or bonus opportunity,
except pursuant to a reduction which also applies to the Company’s other senior
executives or (iv) the requirement that Executive report to any officer of the
Company other than its Chief Executive Officer; provided, however, that
Executive must have given the written notice to the Company that Executive
believes he has the right to terminate employment for good reason, within ninety
(90) days of the initial occurrence of such event, and the Company fails to
eliminate the good reason within fifteen (15) days after receipt of the notice. 
Further, Executive’s termination of employment must occur within 2 years from
the initial occurrence of an event that constitutes good reason.

 

(g)                                 In this Letter Agreement, the term “Change
of Control” means (a) the issuance, sale, transfer or acquisition of shares of
capital stock of the Company (including a transfer as a result of death,
disability, operation of law, or otherwise) in a single transaction or a group
of related transactions, as a result of which any entity, person, or group
(other than Safeguard Scientifics, Inc. and/or its affiliates) acquires the
beneficial ownership of newly issued, outstanding or treasury shares of the
capital stock of the Company having 50% or more of the combined voting power of
the Company’s then outstanding securities entitled to vote for at least a
majority of the authorized number of directors of the Company or (b) any merger,
consolidation, sale of all or substantially all the assets or other comparable
transaction as a result of which all or substantially all of the assets and
business of the Company are acquired directly or indirectly by another entity
(except Safeguard Scientifics, Inc. and/or any of its affiliates).  An
“affiliate” of an entity is an entity controlling, controlled by, or under
common control with the entity specified, directly or indirectly through one or
more intermediaries.  “Group” shall have the same meaning as in section 13(d) of
the Securities Exchange Act of 1934, and “beneficial ownership” shall have the
meaning set forth in Rule 13d-3 of the Securities and Exchange Commission
adopted under the Securities Exchange Act of 1934.

 

5

--------------------------------------------------------------------------------


 

(g)                                 Executive will not be required to mitigate
the amount of any payment provided for in this Letter Agreement by seeking other
employment or otherwise and Executive shall be entitled to receive the severance
payments provided in this Section 6 without regard to whether Executive obtains
other employment or enters into other service relationships, provided Executive
does not violate any of his obligations under this Section 6.

 

(h)                                 Executive acknowledges that the arrangements
described in this Letter Agreement will be the only obligations of the Company
or its affiliates in connection with any determination by the Company to
terminate Executive’s employment with the Company.  This Letter Agreement does
not terminate, alter, or affect Executive’s rights under any plan or program of
the Company in which Executive may participate, except as explicitly set forth
herein.  Executive’s participation in such plans or programs will be governed by
the terms of such plans and programs.

 

7.                                       Definitions of Competition and
Solicitation.

 

(a) [Intentionally Deleted].

 

(b)                                 For purposes of Section 6(d) of this Letter
Agreement “Solicitation” shall mean (A) soliciting, enticing, or inducing any
Customer (as defined below) to become a client, customer, OEM, distributor, or
reseller of the laboratory services business of any other person, firm or
corporation with respect to products or services which are competitive with
products or services then sold or under development by the Company’s reference
laboratory services business or to cease doing business with the Company or
authorizing or knowingly approving the taking of such actions by any other
person or (B) soliciting, enticing, or inducing directly or indirectly, or
hiring any person who presently is or at any time during the term hereof shall
be an employee of the Company to become employed by any other person, firm or
corporation or to leave his or her employment with the Company or authorizing or
approving any such action by any other person or entity.  Providing a reference
for an employee of the Company will not, however, constitute Solicitation if the
employee has decided to leave the employ of the Company, is seeking other
employment, and requests the reference.

 

(c)                                  For purposes of this Section 7, “Customer”
means any person or entity which at the time of determination, if made prior to
termination of employment, or, after termination of employment, at the time of
such termination, shall be, or shall have been within one year prior to such
time, a client, customer, OEM, distributor, or reseller of the Company.

 

(d)                                 Executive acknowledges (i) that his
experience and capabilities are such that the conditions in Section 6(d) to his
receiving the severance benefits referred to in Section 6 will not prevent him
from obtaining employment or otherwise earning a living at the same general
economic benefit as reasonably required by him without losing the severance
benefits and (ii) that he has, prior to the execution of this Letter Agreement,
reviewed this Letter Agreement with his legal counsel.  Executive acknowledges
that the provisions contained in this Section 7 and in Section 6(d) are
reasonable and necessary to protect the legitimate business interests of the
Company and that the Company would not have entered into this Letter Agreement
in the absence of such provisions.

 

8.                                       Other Payments in the Event of
Termination of Employment.  In the event of termination of Executive’s
employment for any reason, Executive will be entitled to receive upon such
termination payment of all accrued, unpaid salary to the date of termination. 
In addition, in the event of termination of Executive’s employment for any
reason other than by the Company for “cause”,

 

6

--------------------------------------------------------------------------------


 

Executive will be entitled to receive upon such termination a “pro rata portion”
of his “bonus for the year of termination” (as those terms are defined below). 
“Pro rata portion” means the number of days in the calendar year of termination
up to and including the date of termination divided by the total number of days
in that full calendar year.  The “bonus for the year of termination” means the
amount Executive would have been likely to earn if he had been employed for the
full year, as determined in good faith by the Board of Directors of the Company
or a committee thereof.

 

9.                                       Withholding; Nature of Obligations. 
The Company will withhold applicable taxes and other legally required deductions
from all payments to be made hereunder.  The Company’s obligations to make
payments under this Letter Agreement are unfunded and unsecured and will be paid
out of the general assets of the Company.

 

10.                                 Representations and Covenants of Executive. 
Executive represents and warrants to the Company that:  (a) he has full power
and authority to enter into this Letter Agreement and to perform his duties
hereunder, (b) the execution and delivery of this Letter Agreement and the
performance of his duties hereunder shall not result in an actual (as opposed to
merely asserted) breach of, or constitute an actual (as opposed to merely
asserted) default under, any agreement or obligation to which he may be bound or
subject, including without limitation any obligations of confidentiality,
noncompetition, nonsolicitation or use of information, (c) this Letter Agreement
represents a valid, legally binding obligation on him and is enforceable against
him in accordance with its terms except as the enforceability of this Letter
Agreement may be subject to or limited by general principles of equity and by
bankruptcy or other similar laws relating to or affecting the rights of
creditors, (d) to Executive’s knowledge, the services contemplated by this
Letter Agreement do not (i) infringe any third party’s copyright, patent,
trademark, trade secret or other proprietary right, or (ii) violate any law,
statute, ordinance or regulation, and (e) the Executive has resigned from all
positions as an employee, officer, director or executive of prior employers.
Executive covenants to the Company that during his employment with the Company
(a) he shall not (i) intentionally use, in connection with his employment with
the Company, any confidential or proprietary information or materials belonging
to any third person or entity, or (ii) knowingly violate any law, statute,
ordinance or regulation and (b) he shall not breach (i) any agreement with any
third party to keep in confidence any confidential or proprietary information,
knowledge or data acquired prior to his execution of this Letter Agreement or
(ii) any obligations of confidentiality, noncompetition, nonsolicitation or use
of information.

 

11.                                 Section 409A.

 

(a)                                  Notwithstanding anything to the contrary in
this Letter Agreement, if at the time of Executive’s Separation from Service
with the Company, Executive is a “specified employee” as defined in Section 409A
of the Code, as determined by the Company in accordance with Section 409A of the
Code, and the deferral of the commencement of any payments or benefits otherwise
payable hereunder as a result of such Separation from Service is necessary in
order to prevent any accelerated or additional tax under Section 409A of the
Code, then the Company will defer the commencement of the payment of any such
payments or benefits hereunder (without any reduction in the payments or
benefits ultimately paid or provided to Executive) until the date that is at
least six (6) months following Executive’s Separation from Service with the
Company (or the earliest date permitted under Section 409A of the Code),
whereupon the Company will pay Executive a lump-sum amount equal to the
cumulative amounts that would have otherwise been previously paid to Executive
under this Letter Agreement during the period in which such payments or benefits
were deferred.  Thereafter, payments will resume in accordance with this Letter
Agreement.

 

7

--------------------------------------------------------------------------------


 

(b)                                 With respect to the provisions of this
Letter Agreement which provide for “nonqualified deferred compensation” within
the meaning of Section 409A of the Code, this Letter Agreement shall comply with
the provisions of Section 409A of the Code and the Regulations thereunder and
shall be so interpreted, construed and administered.

 

(c)                                  In the event that following the date hereof
the Company or Executive reasonably determines that any compensation or benefits
payable under this Letter Agreement may be subject to Section 409A of the Code,
the Company and Executive shall work together to adopt such amendments to this
Letter Agreement or adopt other policies or procedures (including amendments,
policies and procedures with retroactive effect), or take any other commercially
reasonable actions necessary or appropriate, to (i) exempt the compensation and
benefits payable under this Letter Agreement from Section 409A of the Code
and/or preserve the intended tax treatment of the compensation and benefits
provided with respect to this Letter Agreement or (ii) comply with the
requirements of Section 409A of the Code and related Department of Treasury
guidance.

 

12.                                 Miscellaneous.  This Letter Agreement will
inure to the benefit of Executive’s personal representatives, executors, and
heirs.  In the event Executive dies while any amount payable under this Letter
Agreement remains unpaid, all such amounts will be paid to the parties legally
entitled thereto in accordance with the terms and conditions of this Letter
Agreement.  No term or condition set forth in this Letter Agreement may be
modified, waived, or discharged unless such waiver, modification, or discharge
is agreed to in writing and signed by Executive and an officer of the Company
authorized to sign such writing by the Board of Directors of the Company or an
authorized committee thereof.  This Letter Agreement will be construed and
enforced in accordance with the laws of the State of California without regard
to the conflicts of laws of any state.  Any controversy or claim arising out of
or relating to this Letter Agreement, or the breach thereof, will be settled by
arbitration in Los Angeles or Orange County, California in accordance with the
National Rules for the Resolution of Employment Disputes of the American
Arbitration Association, using one arbitrator, and judgment upon the award
rendered by the arbitrator may be entered in any court of competent
jurisdiction.

 

13.                                 Limit on Payments by the Company.  Executive
shall bear all expense of, and be solely responsible for, all federal, state,
local or foreign taxes due with respect to any payment received hereunder,
including, without limitation, any excise tax imposed by Section 4999 of the
Code; provided, however, that any payment or benefit received or to be received
by Executive in connection with a Change of Control or the termination of
Executive’s employment (whether payable pursuant to the terms of this Letter
Agreement (“Contract Payments”) or any other plan, arrangements or agreement
with the Company or any affiliate (collectively with the Contract Payments, the
“Total Payments”) shall be reduced to the extent necessary so that no portion
thereof shall be subject to the excise tax imposed by Section 4999 of the Code
but only if, by reason of such reduction, the net after-tax benefit received by
Executive shall exceed the net after-tax benefit received by Executive if no
such reduction was made.  For purposes of this Section 13, “net after-tax
benefit” shall mean (i) the total of all payments and the value of all benefits
which Executive receives or is then entitled to receive from the Company that
would constitute “parachute payments” within the meaning of Section 280G of the
Code, less (ii) the amount of all federal, state and local income taxes payable
with respect to the foregoing calculated at the maximum marginal income tax rate
for each year in which the foregoing shall be paid to Executive (based on the
rate in effect for such year as set forth in the Code as in effect at the time
of the first payment of the foregoing), less (iii) the amount of excise taxes
imposed with respect to the payments and benefits described in (i) above by
Section 4999 of the Code.  The foregoing determination shall be made by a
nationally recognized accounting firm (the “Accounting Firm”) selected by the
Company and

 

8

--------------------------------------------------------------------------------


 

reasonably acceptable to Executive (which may be, but will not be required to
be, the Company’s independent auditors).  The Accounting Firm shall submit its
determination and detailed supporting calculations to both Executive and the
Company within fifteen (15) days after receipt of a notice from either the
Company or Executive that Executive may receive payments which may be “parachute
payments.”  If the Accounting Firm determines that such reduction is required by
this Section 13, Executive, in Executive’s sole and absolute discretion, may
determine which Total Payments shall be reduced to the extent necessary so that
no portion thereof shall be subject to the excise tax imposed by Section 4999 of
the Code, and the Company shall pay such reduced amount to Executive.  If the
Accounting Firm determines that no reduction is necessary under this Section 13,
it will, at the same time as it makes such determination, furnish Executive and
the Company an opinion that Executive shall not be liable for any excise tax
under Section 4999 of the Code.  Executive and the Company shall each provide
the Accounting Firm access to and copies of any books, records, and documents in
the possession of Executive or the Company, as the case may be, reasonably
requested by the Accounting Firm, and otherwise cooperate with the Accounting
Firm in connection with the preparation and issuance of the determinations and
calculations contemplated by this Section 13.  The fees and expenses of the
Accounting Firm for its services in connection with the determinations and
calculations contemplated by this Section 13 shall be borne by the Company.

 

If this Letter Agreement sets forth our agreement on the subject matter hereof,
kindly sign and return to us the enclosed copy of this letter which will then
constitute our legally binding agreement on this subject and supersedes any
prior discussions or agreements on this subject, including without limitation,
that certain Services Agreement, dated October 1, 2007 between Executive, the
Company and Safeguard Scientifics, Inc. (the “Prior Agreement”), and the parties
hereto expressly acknowledge and agree that nothing herein shall violate or be
construed as a violation of any provision of the Prior Agreement, including
without limitation, Section 7(b) thereof.

 

 

 

Sincerely,

 

 

 

Clarient, Inc.

 

 

 

/s/ Ronald A. Andrews

 

By: Ronald A. Andrews

 

Title: Chief Executive Officer

 

I agree to the terms and conditions of this Letter Agreement

 

/s/ Michael J. Pellini

 

 

9

--------------------------------------------------------------------------------


 

GENERAL RELEASE AND AGREEMENT

 

                                                This GENERAL RELEASE AND
AGREEMENT (hereinafter the “Release”) is made and entered into as of this
April 24, 2008, by and between CLARIENT, INC. (the “Company”) and Mike Pellini
(“Employee”).

 

1.                                       Background.  The parties hereto
acknowledge that this Release is being entered into pursuant to the terms of the
Letter Agreement, dated April 24, 2008 (the “Letter Agreement”), between the
Company and Employee. As used in this Release, any reference to the Company
shall include its predecessors and successors and, in their capacities as such,
all of its present, past, and future directors, officers, employees, attorneys,
insurers, agents and assigns, as well as all Company affiliates, subdivisions,
subsidiaries and parents, including without limitation Safeguard
Scientifics, Inc. and its subsidiaries (collectively, the “Company Affiliates”)
and their respective past, present and future directors, officers, employees,
consultants, attorneys, insurers, agents and assigns; and any reference to
Employee shall include, in their capacities as such, his attorneys, heirs,
administrators, representatives, agents, and assigns.

 

2.                                       Resignation from Boards.  Employee
shall, and hereby does resign from such boards and officer positions with the
Company and all affiliates and partner companies of the Company as such employee
holds on the date hereof.  In this regard, if requested, Employee agrees to
pre-sign and deliver to the Company resignation letters acceptable to the
Company in order to effect Employee’s resignation from certain companies and
entities, and we may submit other such letters from time to time, although
nothing contained herein shall prohibit Employee from resigning from such boards
and officer positions at an earlier time.

 

3.                                       General Release.

 

(a)  Employee, for and in consideration of the separation payments and other
benefits offered to him or her by the Company specified in the Letter Agreement
that accompanies this Release and intending to be legally bound, does hereby
REMISE, RELEASE AND FOREVER DISCHARGE the Company and the Company Affiliates, of
and from any and all causes of actions, suits, debts, claims, and demands
whatsoever in law or in equity, which he ever had, now has, or hereafter may
have or which his or her heirs, executors or administrators may have, by reason
of any matter, cause, or thing whatsoever, from the beginning of his or her
employment with the Company and/or the Company Affiliates to the date of this
Release, and particularly, but without limitation, any claims arising from or
relating in any way to his or her employment or the separation  of his or her
employment relationship with the Company, including, but not limited to, any
claims arising under any federal, state, or local laws, including Title VII of
the Civil Rights Act of 1964, as amended, 42 U.S.C. Section 2000e et seq.,
(“Title VII”), the Age Discrimination in Employment Act, 29 U.S.C. Section 621
et seq. (“the ADEA”), the Americans with Disabilities Act, 42 U.S.C.
Section 12101 et seq. (“ADA”), the Employee Retirement Income Security Act of
1974, 29 U.S.C. Section 301, et  seq., as amended (“ERISA”), and any and all
other federal, state or local laws, and any common law claims now or hereafter
recognized, including claims for wrongful discharge, slander and defamation, as
well as all claims for counsel fees and costs.

 

(b) By signing this Release, Employee represents that Employee has not commenced
any proceeding against the Company or any Company Affiliate in any forum
(administrative or judicial) concerning Employee’s employment.

 

--------------------------------------------------------------------------------


 

(c)  Employee agrees and covenants not to sue or to bring, or assign to any
third person, any claims or charges against the Company or any Company Affiliate
with respect to any known matter arising before the date of this Release or
covered by the release and not to assert against the Company or any Company
Affiliate in any action, grievance, suit, litigation or proceeding any known
matter before the date of this Release or covered by the release.  Employee
agrees that in the event of a breach of any covenant of this Release by
Employee, the Company or any Company Affiliate damaged as a result of such
breach shall be entitled to recover costs and reasonable attorneys’ fees in an
action relating to such breach, in addition to compensatory damages.

 

(d)  Anything herein to the contrary notwithstanding, neither party is released
from any of his, her or its obligations under this Release or the Letter
Agreement, and each party confirms that such obligations are the only
obligations of the Company or its affiliates in connection with the cessation of
Employee’s service with the Company.

 

(e)  Employee acknowledges that this Release extends to all causes of action,
suits, debts, claims and demands referred to in (a) above, known or unknown,
suspected or unsuspected.  By signing this Release, Employee expressly waives
all rights under Section 1542 of the California Civil Code, which reads in full
as follows:

 

“A General Release does not extend to claims which the creditor does not know or
suspect to exist in his favor at the time of executing the release, which if
known by her must have materially affected his settlement with the debtor.”

 

(f)  By signing this Release and the Letter Agreement and by making the payments
and providing the benefits contemplated by the Letter, the Company does not
admit any liability, wrongdoing or fault and expressly denies any such
liability, wrongdoing or fault.

 

4.                                       Confidentiality; Non-Disparagement.

 

(a)  Except to the extent required by law, including SEC disclosure
requirements, the Employee agrees that the terms of this Release will be kept
confidential by Employee, except that Employee may advise his or her family and
confidential advisors.

 

(b)  Employee will not at any time knowingly reveal to any person or entity any
of the trade secrets or confidential information of the Company or the Company
Affiliates or of any third party which the Company is under an obligation to
keep confidential (including, but not limited to, trade secrets or confidential
information respecting inventions, products, designs, methods, know-how,
techniques, systems, processes, software programs, works of authorship, customer
lists, projects, plans, and proposals), and Employee shall keep secret all
confidential matters relating to the Company or the Company Affiliates and shall
not use or attempt to use any such confidential information in any manner which
injures or causes loss or may reasonably be calculated to injure or cause loss
whether directly or indirectly to the Company or the Company Affiliates.  These
restrictions contained in this sub-paragraph (b) shall not apply to:
(i) information that at the time of disclosure is in the public domain through
no fault of Employee; (ii) information received from a third party outside of
the Company that was disclosed without a breach of any confidentiality
obligation; (iii) information approved for release by written authorization of
the Company or the Company Affiliate; or, (iv) information that may be required
by law or an order of the court, agency or proceeding to be disclosed; provided,
Employee shall provide the Company notice of any such required disclosure once
Employee has knowledge of it and will help the Company at the Company’s expense
to the extent reasonable to obtain an appropriate protective order.

 

2

--------------------------------------------------------------------------------


 

(c)   Employee represents that Employee has not taken, used or knowingly
permitted to be used any notes, memorandum, reports, lists, records, drawings,
sketches, specifications, software programs, data, documentation, or other
materials of any nature relating to any matter within the scope of the business
of the Company, the Company Affiliates, or their partner companies or concerning
any of its dealings or affairs otherwise than for the benefit of the Company or
the Company Affiliates.  Employee shall not, after his or her termination of
employment, use or knowingly permit to be used any such notes, memoranda,
reports, lists, records, drawings, sketches, specifications, software programs,
data, documentation, or other materials, it being agreed that all of the
foregoing shall be and remain the sole and exclusive property of the Company,
the Company Affiliate or client of the same, as the case may be, and that
immediately upon the effectiveness of Employee’s resignation from employment,
Employee shall deliver all of the foregoing, and all copies thereof, to the
Company at its main office.

 

(d)  In accordance with normal ethical and professional standards, the Company
and Employee agree that they shall not in any way engage in any conduct or make
any statement that would defame or disparage the other, or make to, or solicit
for, the media or others, any comments, statements (whether written or oral),
and the like that may be considered to be derogatory or detrimental to the good
name or business reputation of either party.  It is understood and agreed that
the Company’s obligation under this paragraph extends only to the conduct of the
Company’s senior officers.  The only exception to the foregoing shall be in
those circumstances in which Employee or the Company is obligated to provide
information in response to an investigation by a duly authorized governmental
entity or in connection with legal proceedings.

 

5.  Indemnity.

 

(a)  This Release shall not release the Company or any of its insurance carriers
from any obligation it or they might otherwise have to defend and/or indemnify
Employee and hold him harmless from any claims made against him arising out of
his activities as director or officer of the Company, to the same extent as the
Company or its insurance carriers are or may be obligated to defend and/or
indemnify and hold harmless any other director or officer and the Company
affirms its obligation to provide indemnification to Employee as a director,
officer, former director, or former officer of the Company, as set forth in the
Company’s bylaws and charter documents in effect on the date of the Letter
Agreement.

 

(b)  Employee agrees that Employee will personally provide reasonable assistance
and cooperation to the Company, at the Company’s expense, in activities related
to the prosecution or defense of any pending or future lawsuits or claims
involving the Company.

 

6.  General.

 

(a)  Employee understands that this Release is revocable by Employee for a
period of seven (7) days following execution of the Release.  This Release shall
not become effective or enforceable until this seven (7) day revocation period
has ended.

 

(b)  Employee has carefully read and fully understands all the provisions of the
Notice and the Release which sets forth the entire agreement between Employee
and the Company, and Employee acknowledges that Employee has not relied upon any
representation or statement, written or oral, not set forth in this document.

 

3

--------------------------------------------------------------------------------


 

(c)  Employee agrees that any breach of this Release or corresponding Letter
Agreement by Employee will cause irreparable damage to the Company and that in
the event of such breach the Company shall have, in addition to any and all
remedies of law, the right to an injunction, specific performance or other
equitable relief to prevent the violation of the obligations hereunder.

 

(d)  No term or condition set forth in this Release may be modified, waived or
discharged unless such waiver, modification or discharge is agreed to in writing
and signed by Employee and a duly authorized officer of the Company.

 

(e)  Any waiver by the Company of a breach of any provision of this Release
shall not operate or be construed as a waiver of any subsequent breach of such
provision or any other provision hereof.

 

IN WITNESS WHEREOF, the parties have executed this Release as of the date
written above.

 

Dated: April 24, 2008

/s/ Michael J. Pellini

 

NAME

 

 

 

 

 

CLARIENT INC.

 

 

 

 

Dated: April 24, 2008

By:

/s/ Ronald A. Andrews

 

Ronald A. Andrews, CEO

 

4

--------------------------------------------------------------------------------